Citation Nr: 1736888	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a dental condition for compensation purposes.

3.  Entitlement to service connection for a dental condition for treatment purposes.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marines from September 1967 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2013, the Board denied the Veteran's claims.  The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings.  In June 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the June 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a dental condition for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran has compensable hearing loss for VA purposes.

2.  The Veteran does not have a dental condition resulting from a combat wound or other service trauma that cannot be replaced by suitable prosthesis or that resulted in a loss of substance of body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2016).

2.  The Veteran is not currently shown to have a dental condition that was incurred in or aggravated by his military service for VA disability compensation purposes.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 1712(b) (West 2014); 38 C.F.R. §§ 3.381, 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2106).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In March 2009 the Veteran filed a claim seeking service connection for bilateral hearing loss.  In an October 2009 rating decision the RO granted service connection and assigned an initial non-compensable rating effective March 2009.  The Veteran has timely appealed this assigned rating.  

In response to the Veteran's claim, he was provided with a VA examination in June 2009.  The Veteran reported difficulty hearing in the presence of background noise.  Audiometric testing was conducted at the exam, and puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 25, 25, and 40 decibels in the right ear and 20, 35, 35, 45, and 70 decibels in the left ear.  The average pure tone threshold in the Veteran's right ear was 26 decibels, while the average pure tone threshold in the Veteran's left ear was 46 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 100 percent score in his right ear and a 96 percent score in his left ear.

A pure tone average threshold of 26 in the right ear with a 100 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  Similarly, a pure tone average threshold of 46 decibels in the left ear with a 96 percent speech discrimination also relates to a level I hearing acuity.  Id.  Level I ratings in both ears equates to a non-compensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities was difficulty understanding speech at normal levels.  As such, the Board finds this examination is compliant with the Martinak requirements.

In October 2009 the Veteran filed a written NOD asserting his hearing loss was more severe than shown in his June 2009 VA examination and requested an additional audio examination.

In April 2010 the Veteran received an audio examination from his private physician.  Audiological testing was conducted at the exam.  The results are noted in graphical form and the type of word recognition testing is not indicated.  As such, the Board is unable to determine if the Maryland CNC test was used, as required by VA regulations.  38 C.F.R. § 4.85.  In September 2016, the Veteran's private physician clarified somewhat the Veteran's test results.  He reported that puretone audiology thresholds at 500, 1,000, 2,000, and 4,000 Hertz were 45, 35, 40, and 55 decibels in the right ear and 30, 25, 30, and 70 decibels in the left ear.  Readings for 3,000 Hertz were not provided.  The physician also failed to clarify whether the Maryland CNC test was used for speech recognition testing, stating only that a live female voice was used.  

Because there is no evidence that the April 2010 audio examination utilized the Maryland CNC test, as required by VA regulations, the results cannot be analyzed using Table VI.  The Board does note however, that even if the Board averages the Veteran's puretone threshold results, 43 in the right ear and 42 in the left ear, and evaluates those results using Table VIA, the Veteran would not meet the criteria for a compensable evaluation.  

Based on his claim that his hearing acuity had decreased and his request for a new exam, the Veteran was provided with an additional VA examination in September 2012.  The examiner reviewed the Veteran's claims file and personally conducted audiometric testing on the Veteran.  However, the examination indicated the test results of the pure tone thresholds were invalid and the results of the Maryland CNC speech recognition testing were too unreliable to score.  The examiner noted significant discrepancies during the exam which prevented the examiner from obtaining reliable data.  

For example, the Veteran's speech reception thresholds were obtained at 25 decibels while pure tone average was 60 decibels, and the difference could not be resolved with repeated testing.  The examiner also noted the Veteran's results on the word recognition testing, including repeating only half the words or rhyming words, was not consistent with errors made by hearing impaired individuals.  

Finally, the examiner noted the Veteran was able to converse at normal conversational levels throughout the examination and did not currently have hearing aids.

The Board finds the examiner gave several reasons as to why she could not reach a medical opinion regarding the extent of the Veteran's hearing loss.  As such, the Board finds this examination was adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In April 2017, the Veteran was again afforded a VA examination.  The Veteran described difficulty hearing in situation where there is background noise, such as at restaurants, but stated that face-to-face interactions are "ok."  However, the examiner again determined that the Veteran's puretone thresholds and speech recognition could not be reliably tested.  She explained:

Acoustic Reflexes were present bilaterally and Acoustic Reflex decay was negative bilaterally.  Acoustic reflexes were obtained at 20dB sensation levels as compared to admitted pure tone thresholds which is significantly reduced and likely indicate exaggerated pure tone thresholds.  The veteran's Speech Reception Threshold (SRT) was 30 dB and Speech Awareness Threshold (SAT) was also 30dB.  Because the SAT task is easier (the veteran is asked to respond at the lowest level detectable even if he cannot identify the word) the SAT should be approximately 10dB better than the SRT.  The veteran's pure tone average (PTA) was 63dB and 65dB for the right and left ears, respectively.  The Handbook of Standard Procedures and Best Practices for Audiology classifies a PTA-SRT difference of 10dB HL or more as poor inter-test agreement.  The inter-test agreement today was 33dB and 35dB for the right and left ears.  This is poor agreement. This difference could not be resolved with repeated testing.  Otoacoustic Emissions were recorded.  Results revealed present OAEs at 1500Hz and 2000Hz, bilaterally.  Present OAEs are an objective measure that indicate no worse than a mild hearing loss and are not consistent with the veteran's admitted moderately-severe hearing loss at 1500-2000Hz.  Throughout the test session the veteran was able to converse at normal conversational levels during face-to-face interactions.  Over the audiometer microphone, the veteran responded to directions at 40 dB and expressed understanding of the directions.  This is inconsistent with the veteran's admitted pure tone averages of 63 and 65dB HL.

The fact that both the September 2012 and April 2017 VA examiners were unable to successfully evaluate the Veteran's hearing suggests that rather than being a fluke, the result of equipment problems, difficulty understanding the testing procedures, or some other situational factor, the results reflect a pattern of concerning behavior on the Veteran's part.  At best, the Veteran appears to have failed to make a sincere effort to participate in the testing procedures and, at worst, he is actively seeking to exaggerate the severity of his disability for financial gain.  This tendency to exaggerate his hearing impairment significantly undermines the Veteran's credibility and the Board accordingly gives no weight to his lay statements describing his hearing impairment.  The Board notes that in those instances that the Veteran's hearing acuity could be successfully tested, the objective results established that the Veteran had non-compensable hearing loss for VA purposes.  

Based on all of the foregoing, the Board finds the evidence of record does not establish the Veteran was entitled to a compensable rating for hearing loss at any point during the period on appeal.  As such, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Dental disorders that may be compensable include irreplaceable missing teeth and disease and damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.   Missing teeth may be compensable for rating purposes under Diagnostic Code 9913.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Additionally, under 38 C.F.R. § 4.150, missing teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis and where such loss is, inter alia, due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913. 

Certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (i.e. with a bridge or denture), are not considered disabling, and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123, but not for purposes of compensation. 
Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter.  38 C.F.R. § 3.381 (a) (2016).

The Veteran is seeking service connection for a dental condition.  In his October 2009 written NOD the Veteran stated that during service a sergeant knocked out several of his teeth on the bottom left side with a bayonet in response to the Veteran's failure to promptly remove his wedding ring.  He stated he reported this incident to the medics and had dental work done, which he believed included putting a cap on.

In his March 2010 written substantive appeal the Veteran stated he did not tell his dentist in service about this incident.  Instead, he described that as a young soldier he was afraid to 'rat out' the sergeant for his actions.  At this time the Veteran reported he did not seek treatment for his teeth until he was transferred.  He reported he had no dental condition when entering service, but since then has had to have dental work done.  
That same month the Veteran submitted a written stressor statement in which he also described this incident.  He stated that during basic drilling the sergeant instructed him to remove his wedding ring, and when he had difficulty doing so due to swelling, the sergeant struck him on the left side of his face and knocked out two teeth.  The Veteran stated he feared if he reported the incident, the sergeant would do further damage to him.  Therefore, the Veteran stated he did not seek treatment for his dental condition until he was activated in early February 1968.

The Board notes that as a lay person, the Veteran is considered competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds the Veteran would be competent to report having teeth forcibly knocked out during service.  

Service treatment records have been reviewed and do not establish the Veteran sought any treatment for, or made any complaint of, the forcible loss of teeth during service.  

The Veteran's initial dental examination, in September 1987, establishes he was already missing four teeth, 1, 16, 17, and 32, or the tooth furthest back on both the upper and lower jaw of the left and right sides.  Additionally, tooth 31, the second furthest tooth from the back of the Veteran's lower right side was marked with double vertical lines, indicating the tooth was non-restorable at entry and was to be extracted.  As such, objective medical evidence establishes at entry to military service the Veteran was already missing four teeth and one tooth was already damaged to such a point as to be non-restorable and required extraction.

However, while service treatment records do not show the complete loss of any tooth, dental records do reflect that in February of 1968 the military performed significant work to restore tooth structure and function to tooth 18.

The Veteran was provided with an additional dental examination upon separation from active duty in September 1971.  This examination establishes the Veteran was missing five teeth, 1, 16, 17, 31, and 32.  As such, this examination establishes the Veteran was missing the same four teeth as he was at entry, and the fifth non-restorable tooth had been removed during service.  Again, this fifth tooth was already indicated as non-restorable at entry to active duty.  Therefore, the dental examination at separation does not establish the Veteran lost any teeth during service that were not already missing at entry to service.

In July 2015, the Veteran submitted a private medical opinion from a dental hygienist.  She explained that:

It's common for people to refer to "losing teeth" when they are actually losing only parts of teeth, or chipping or fracturing enamel and dentin from the crowns.  Chipped or fractured teeth can be restored if enough tooth and root structure remains.  [The Veteran's] military dental records then indicate the loss of significant tooth structure on #18, and in February of 1968 the military performed significant work to restore tooth structure and function to #18.  This is consistent with Mr. [redacted] account.  It's my opinion, based on these records, that Mr. [redacted] as likely as not suffered some dental trauma to the lower left jaw.  He as likely as not suffered a chipped or fractured tooth that the military restored.

She further noted that such damage can lead to problems with the underlying root structure and need retreatment over the life of the dentition.  However, she did not say whether or not this occurred in the Veteran's case and did not indicate that he had a current dental condition that cannot be replaced by suitable prosthesis or that resulted in a loss of substance of body of the maxilla or mandible.

The Veteran was also afforded a VA dental examination in May 2017.  The examiner noted the Veteran's account of in-service tooth loss, and conceded that it is possible that tooth #18 and fractured crown #17 were due to trauma, however, he noted that there is no additional supporting evidence found in the military treatment records and that approximately fifty years later, it is impossible to determine whether the Veteran's teeth were damaged by in-service trauma without resorting to speculation.  He further found that any tooth loss was not due to loss of substance of the body of maxilla or mandible nor to osteomyelitis, and noted that all masticatory surfaces could be restored by suitable prosthesis.  On x-ray, there were no boney defects noted in maxilla, mandible or hard palate and no pathology noted in the temporomandibular joints.

Based on the above evidence, entitlement to service connection for a dental condition for compensation purposes must be denied.  Even assuming that the Veteran did suffer an injury to his jaw in service which damaged his teeth, missing teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis and where such loss is, inter alia, due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913. 

Certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (i.e. with a bridge or denture), are not considered disabling, and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123, but not for purposes of compensation. 

In this case, the May 2017 VA examiner specifically found that any missing teeth the Veteran has can be replaced and that there is no loss of substance of the body of the maxilla or mandible.  The Veteran has not submitted any evidence to the contrary.  While the private dental hygienist noted in her July 2015 statement that dental trauma can lead to problems with the underlying root structure and need retreatment over the life of the dentition, she did not make any finding that the Veteran himself suffered from such damage nor did she find that he had a current dental condition that cannot be replaced by suitable prosthesis or that resulted in a loss of substance of body of the maxilla or mandible.  The Board has also considered the Veteran's claims that he received post-service dental treatment related to his alleged in-service injury, but he has provided no specifics about what this treatment entailed.  While it seems highly likely that the Veteran did receive dental treatment of some kind, given the length of time since his separation from service, such treatment alone is not evidence of a compensable dental disability.  For all the above reasons, entitlement to a dental condition for compensation purposes is denied.

To the extent that the Veteran has a dental condition that may be service connectable solely for treatment purposes, that issue is addressed below in the remand portion of this opinion.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to an initial compensable disability evaluation for service connected bilateral hearing loss is denied.

Entitlement to a dental condition for compensation purposes is denied.  


REMAND

The Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient VA dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  However, in this case, the Board is unable to determine whether a claim for service connection for treatment purposes has been adjudicated by the AOJ or referred to Veterans Health Administration for a determination on the relevant questions.  The regulation relating to service connection of dental conditions for treatment purposes was amended during the pendency of this appeal, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).  Accordingly, the Board finds that remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's claim for entitlement to service connection for a dental condition for treatment purposes to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161, and requests a determination from VBA, the claim should be adjudicated.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


